 

WAIVER AND CONSENT AGREEMENT

 

THIS WAIVER AND CONSENT AGREEMENT (the “Agreement”), is dated as of May 19, 2017
(the “Effective Date”), by and between QUANTUM MATERIALS, INC., a Nevada
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois
limited liability company (the “Investor”).

 

WHEREAS, the Investor and Company entered into a Securities Purchase Agreement,
dated as of November 7, 2016 (the “LPC Securities Purchase Agreement”) and,
pursuant thereto, the Company issued and sold to the Investor a Non-Negotiable
Unsecured Convertible Promissory Note (the “LPC Note”) (Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the LPC Securities Purchase Agreement or the LPC Note, as applicable); and

 

WHEREAS, the Company subsequently entered into certain transactions referred to
herein as the “Subject Transaction:” (i) an Equity Purchase Agreement, dated as
of March 29, 2017 (the “Equity Purchase Agreement”), by and between the Company
and L2 Capital, LLC, a Kansas limited liability company (“L2”), and SBI
Investments LLC, 2014-1, a statutory series of Delaware limited liability
company (“SBI”), (ii) promissory notes dated March 29, 2017 issued to L2 and SBI
in connection with the transactions contemplated by the Equity Purchase
Agreement (collectively, the “EPA Notes”), (iii) each of those certain
Securities Purchase Agreements, dated as of March 29, 2017 (collectively, the
“Securities Purchase Agreements”), by and between the Company and each of L2 and
SBI, and (iv) each of the promissory notes dated March 29, 2017 issued to L2 and
SBI in connection with the transactions contemplated by the Securities Purchase
Agreements (collectively, the “SPA Notes”); and

 

WHEREAS, the Company desires to obtain the Investor’s waiver and consent with
respect to the Subject Transaction and the Investor desires to grant such waiver
and consent.

 

NOW THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

1. CONSENT TO EQUITY PURCHASE AGREEMENT

 

(a) The Investor agrees to waive the application of Section 17 of the LPC
Securities Purchase Agreement solely with respect to the Subject Transaction and
hereby consents to the consummation of the Subject Transaction by the Company as
dieclosed in the SEC filing of April 4, 2017 on form 8-k; provided, however,
that such waiver and consent shall apply only to the Subject Transaction, and
the Company and LPC hereby acknowledge and agree that such waiver and consent
shall not be deemed to waive the application of Section 17 of the LPC Securities
Purchase Agreement or to consent to any other issuance of Common Stock or Common
Stock Equivalents or any other securities by the Company to the investors of the
Subject Transaction or to any other Person in any other transaction or series of
transactions.

 

(b) Except as otherwise expressly provided herein with respect to the Subject
Transaction only, the LPC Securities Purchase Agreement and the LPC Note each
shall continue to be in full force and effect and each is hereby ratified and
confirmed in all respects, including, without limitation Section 17 of the LPC
Securities Purchase Agreement.

 

   

 

 

(c) In consideration for this waiver and consent, the Company shall issue to the
Investor 1,000,000 shares of Common Stock on the date hereof (“Consent Shares”).

 

  ● Legends. The Consent Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Consent Shares
other than pursuant to an effective registration statement or Rule 144 (as
defined below), to the Company or to an affiliate of the Investor, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred securities under the 1933 Act. The Investor understands that the
Consent Shares, except as set forth below, shall bear any legends as required by
applicable state securities or “Blue Sky” laws in addition to a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):           THE ISSUANCE AND
SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

   

 

 

    The Company shall use its reasonable best efforts to cause its transfer
agent to remove the legend set forth above and to issue a certificate without
such legend to the holder of the Consent Shares upon which it is stamped, or to
issue to such holder by electronic delivery at the applicable balance account at
the Depository Trust Company (“DTC”), unless otherwise required by state
securities or “blue sky” laws, at such time as (i) such Consent Shares are
registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a form generally acceptable to the Company’s legal counsel, to
the effect that such sale, assignment or transfer of the securities may be made
without registration under the 1933 Act, or (iii) such holder provides the
Company and its legal counsel with reasonable assurance in writing that the
Consent Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A. In furtherance of the foregoing, the Company agrees that, following the
effective date of a registration statement covering the resale of such Consent
Shares or at such time as such legend is not required pursuant to this Section,
the Company shall, no later than three Trading Days following the delivery by
the Investor to the Company or the Company’s transfer agent of a certificate
representing the Consent Shares issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), either: (A) issue and deliver (or cause
to be issued and delivered) to the Investor a certificate representing such
Consent Shares that is free from all restrictive and other legends or (B) cause
the Company’s transfer agent to credit the Investor’s or its designee’s account
at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a number
of Common Shares equal to the number of Consent Shares represented by the
certificate so delivered by the Investor. If the Company fails on or prior to
the Legend Removal Date to either (i) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate representing the Consent Shares
that is free from all restrictive and other legends or (ii) cause the Company’s
transfer agent to credit the balance account of the Investor or its designee at
DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a number of
Common Shares equal to the number of Consent Shares, represented by the
certificate delivered by the Investor pursuant hereto, then, in addition to all
other remedies available to the Investor, the Company shall pay in cash to the
Investor on each day after the Legend Removal Date that the issuance or credit
of such shares is not timely effected an amount equal to 1.0% of the product of
(A) the sum of the number of Consent Shares not issued to the Investor on a
timely basis and to which the Investor is entitled and (B) the VWAP for the five
Trading Day period immediately preceding the Legend Removal Date. In addition to
the foregoing, if the Company fails to so properly deliver such unlegended
certificates or so properly credit the account of the Investor or its designee
at DTC by the Legend Removal Date, and if on or after the Legend Removal Date
the Investor purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Investor of Consent Shares that the
Investor anticipated receiving from the Company without any restrictive legend,
then the Company shall, within three Trading Days after the Investor’s request,
pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including brokerage commissions, if any) for the Common Stock so
purchased, at which point the Company’s obligation to deliver a certificate or
credit the Investor’s or its designee’s account at DTC for such Consent Shares
shall terminate and such shares shall be cancelled.

 

   

 

 

 

  ● Rule 144 Availability; Public Information. Commencing May 31, 2017, at all
times during the period commencing on the Effective Date and ending at such time
that all of the Consent Shares can be sold without the requirement to be in
compliance with Rule 144(c)(1) under the 1933 Act and otherwise without
restriction or limitation pursuant to Rule 144 under the 1933 Act, the Company
shall use its reasonable best efforts to ensure the availability of Rule 144
under the 1933 Act to the Investor with regard to the Consent Shares including
compliance with Rule 144(c)(1) under the 1933 Act. If, (i) at any time the
Investor owns any Consent Shares, the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) under the
1933 Act (a “Public Information Failure”), or (ii) the Company shall fail to
take such action as is reasonably requested by the Investor to enable the
Investor to sell the Consent Shares pursuant to Rule 144 under the 1933 Act
(including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s transfer agent as
may be reasonably requested from time to time by the Investor and otherwise
fully cooperate with Investor and Investor’s broker to effect such sale of
securities pursuant to Rule 144 under the 1933 Act), then, in either case, in
addition to the Investor’s other available remedies, the Company shall pay to a
Investor, in cash, as liquidated damages and not as a penalty, by reason of any
such delay in or reduction of its ability to sell the Consent Shares, an amount
in cash equal to one percent (1.0%) of the aggregate value of the Investor’s
Consent Shares on the day of a Public Information Failure and on every thirtieth
(30th) day (prorated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required for the
Investor to transfer the Consent Shares pursuant to Rule 144 under the 1933 Act.
The payments to which the Investor shall be entitled pursuant to this Section
are referred to herein as “Rule 144 Failure Payments.” Rule 144 Failure Payments
shall be paid on the earlier of (i) the last day of the calendar month during
which such Rule 144 Failure Payments are incurred and (ii) the third (3rd)
Trading Day after the event or failure giving rise to the Rule 144 Failure
Payments is cured.         ● Valid Issuance of the Consent Shares; The Consent
Shares are duly authorized and, when issued in accordance with this Agreement,
will be validly issued, fully-paid and non-assessable, and free and clear of all
Liens imposed by the Company other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws. The issuance
of the Consent Shares to the Investor pursuant to this Agreement is exempt from
registration under the 1933 Act.

 

2. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Illinois, County of Cook, for the adjudication of
any dispute hereunder or in connection herewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

   

 

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

 

If to the Company:

 

Telephone:

Facsimile:

E-mail:

Attention:

 

With a copy to:

 

Telephone:

Facsimile:

E-mail:

Attention:

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312-822-9300

Facsimile: 312-822-9301

E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention: Josh Scheinfeld/Jonathan Cope

 

With a copy to (that shall not constitute notice):

 

Telephone:

Facsimile:

E-mail:

Attention:

 

   

 

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(f) Disclosure; SEC Filings. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information which is not otherwise publicly disclosed in a report or
statement filed with the SEC prior to the date hereof. The Company understands
and confirms that the Investor will rely on the foregoing representation and
confirmation. The Company represents and confirms that neither it nor any other
Person acting on its behalf will provide the Investor with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the date hereof without the express prior written consent of the Investor
(which may be granted or withheld in the Investor’s sole discretion). To the
extent that the Company or any Person acting on its behalf delivers any
material, non-public information to the Investor (as determined in the
reasonable good faith judgment of the Investor) without the Investor’s consent,
(i) the Company hereby covenants and agrees that the Investor shall not have any
duty of confidentiality with respect to, or a duty not to trade on the basis of,
such material, non-public information, and (ii) in addition to any other remedy
provided herein, the Investor shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company;
provided the Investor shall have first provided notice to the Company that it
believes it has received information that constitutes material, non-public
information, the Company shall have at least 24 hours to publicly disclose such
material, non-public information prior to any such disclosure by the Investor,
and the Company shall have failed to publicly disclose such material, non-public
information within such time period.

 

(g) Indemnification. In consideration of the Investor’s execution and delivery
of this Agreement and in addition to all of the Company’s other obligations
under this Agreement, the LPC Securities Purchase Agreement and the LPC Note,
the Company shall defend, protect, indemnify and hold harmless the Investor and
each holder of any Consent Shares, and all of their respective stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, (b) any breach of any covenant, agreement or
obligation of the Company contained in any of this Agreement, or (c) any cause
of action, suit, proceeding or claim brought or made against such Indemnitee by
a third party (including for these purposes a derivative action brought on
behalf of the Company or any Subsidiary) or which otherwise involves such
Indemnitee that arises out of or results from (i) the execution, delivery,
performance or enforcement of any of this Agreement, or (ii) the status of the
Investor or holder of the Consent Shares either as an investor in the Company
pursuant to the transactions contemplated by this Agreement or as a party to
this Agreement (including, without limitation, as a party in interest or
otherwise in any action or proceeding for injunctive or other equitable relief).
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

 

   

 

 

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person, other than as provided in Section 2(g) hereof.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement.

 

(k) No Strict Construction. The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

(l) Changes to the Terms of this Agreement. This Agreement and any provision
hereof may only be amended by an instrument in writing signed by the Company and
the Investor. The term “Agreement” and all reference thereto, as used throughout
this instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.

 

(m) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

** SIGNATURE PAGE FOLLOWS **

 

   

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Waiver and
Consent Agreement to be duly executed as of the date first written above.

 

  COMPANY:         QUANTUM MATERIALS CORP.         By:     Name:     Title:    
      INVESTOR:         LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK
CAPITAL PARTNERS, LLC   BY: ROCKLEDGE CAPITAL CORPORATION         By:     Name:
Josh Scheinfeld   Title: President

 



   

 

